Citation Nr: 0822980	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for chills.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for bilateral 
hearing loss.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board 
for appellate review.  

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a right shoulder disorder.   However, in 
his July 2006 substantive appeal, the veteran only listed 
entitlement to service connection for bilateral hearing 
loss, chills, and shin splints as the issues he was 
appealing.  There was no mention of a right shoulder 
disorder.  As such, the veteran has not filed a 
substantive appeal for that issue. See 38 C.F.R. § 20.202.  
Accordingly, the issue of entitlement to service 
connection for a right shoulder disorder no longer remains 
in appellate status and no further consideration is 
required.

The issues of entitlement to service connection for 
bilateral hearing loss and for shin splints will be 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
chills that are causally or etiologically related to his 
military service. 

CONCLUSION OF LAW

Chills were not incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and 
it must assist the claimant by making reasonable efforts 
to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be 
provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 
2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice 
in March 2005 and July 2005, prior to the initial decision 
on the claim in November 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has 
been met in connection with the claim and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of 
the notice were met in this case.  The RO informed the 
veteran in the notice letters about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically, the March 2005 and July 
2005 letters indicated that the evidence must show that 
the veteran had an injury in military service or a disease 
that began in, or was made worse during military service, 
or that there was an event in service that caused injury 
or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service. Additionally, the June 2006 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will 
seek to provide.  In particular, the March 2005 and July 
2005 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that that VA was requesting all records 
held by Federal agencies, such as service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided 
or that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, 
the March 2005 and July 2005 letters notified the veteran 
that he must provide enough information about his records 
so that they could be requested from the agency or person 
that has them. The March 2005 letter also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2005 and July 2005 letters 
informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
noted above, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  In this regard, the Board notes that the June 
2006 SOC letter informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The SOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  

The Board does observe that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for chills.  Under the law, an 
examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide 
the claim for service connection for chills because such 
an examination would not provide any more information than 
is already associated with the claims file.  As will be 
discussed below, the veteran has not been shown to have a 
current diagnosis to which an event, disease, or injury 
could be related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no current disorder to which an event, injury, or 
disease in service could be related, the Board finds that 
a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of 
an inservice event, injury, or disease).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them 
with a SOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.





Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
chills.  The Board does acknowledge the veteran's 
contention that he had malaria in service and that he 
currently has chills as a residual of that disorder.  
However, the veteran's service medical records are 
negative for any complaints treatment, or diagnosis of 
malaria.  

The veteran's service medical records do show that he 
sought treatment for chills and a fever in January 1967.  
However, the remainder of his service medical records are 
negative for any complaints, treatment, or diagnosis of 
chills.  In fact, his June 1967 separation examination did 
not note any pertinent abnormalities.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Moreover, the medical evidence of record does not show 
that the veteran sought treatment for chills immediately 
following his period of service or for many decades 
thereafter.  Therefore, the Board finds that chills did 
not manifest in service.

With regard to the decades-long evidentiary gap in this 
case between active service and the earliest complaints of 
chills, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the 
claim that the veteran had an injury or disease in service 
which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings 
for many years between the period of active duty and the 
first complaints of chills is itself evidence which tends 
to show that the disorder did not have its onset in 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a 
claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does 
not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence 
may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that chills 
manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to his military service.  The record 
shows that there have been no complaints, treatment, or 
diagnosis pertaining to chills.  In fact, VA medical 
records dated in December 2005 indicate that he denied 
having any fevers, chills, sweats, or weight loss during a 
routine examination.  Thus, the medical evidence does not 
establish that the veteran currently has chills.

The existence of a current disability is the cornerstone 
of a claim for VA disability compensation. 38 U.S.C.A. § 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the 
veteran currently has the disability for which benefits 
are being claimed.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for chills.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for chills is not warranted.



ORDER

Service connection for chills is denied.



REMAND

Reason for remand:  To provide afford the veteran VA 
examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim and requires VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran has not 
been afforded a VA examination in connection with his 
claim for service connection for shin splints.  The 
veteran's service medical records do indicate that he 
sought treatment in July 1964 for pain in both lower legs 
after continuous walking or running and had requested shin 
supports.  In addition, the veteran has indicated that his 
post-service medical records documenting his complaints 
and diagnosis of shin splints are unavailable because his 
doctors are either retired, deceased, or have moved.  
Nevertheless, despite the lack of post-service medical 
records reflecting a current medical diagnosis of shin 
splints, the veteran is competent to describe his current 
symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the 
five senses).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Nevertheless, the evidence of 
record does not include a medical opinion discussing 
whether the veteran has any current shin splints that are 
causally or etiologically related to his military service.  
Therefore, the Board finds that a VA examination is 
necessary to determine the nature and etiology of any shin 
splints that may be present.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bilateral hearing loss.  The 
veteran's service medical records indicate that he sought 
treatment in October 2005 with complaints of pain and some 
hearing loss in the left ear.  He was assessed as having 
acute otitis media at that time.  The veteran was also 
seen in June 1966 for left external otitis eczematous, and 
his June 1967 separation examination found his pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
-10 (0)
-10 (0)

5 (10)
LEFT
20 (35)
20 (30)
-10 (0)

20 (25)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.)

Moreover, private medical records dated in December 2000 
indicate that the veteran was prescribed hearing aids.  
Private medical records dated in October 2004 and February 
2006 also include audiological examination reports; 
however, those reports did not provide an interpretation 
of the audiometric readings contained on the graph.  

The Board notes that the absence of in-service evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to 
a service connection claim. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for 
attributing that disability to service may serve as a 
basis for a grant of service connection for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Nevertheless, the evidence of record 
does not include a medical opinion addressing whether the 
veteran had bilateral hearing loss that is related to his 
military service.  Therefore, the Board finds that a VA 
examination is necessary to determine the nature and 
etiology of any bilateral hearing loss that may be 
present.  

Therefore, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any shin 
splints that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records, and to indicate 
whether the veteran currently has a 
diagnosis of shin splints.  The 
examiner should note that pain alone, 
without a diagnosed related medical 
condition, does not constitute a 
disability for which service 
connection may be granted.  For each 
disorder identified, the examiner 
should comment as to whether it is 
causally or etiologically related to 
his symptomatology in service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may 
be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records and private medical 
records.  He should convert any 
audiometric results using ASA standards 
to ISO-ANSI standards in order to 
facilitate data comparison, and he 
should provide an interpretation of any 
audiometric findings contained on a 
graph.  If the veteran is found to 
currently have hearing loss by VA 
standards pursuant to 38 C.F.R. 
§ 3.385, the examiner should comment as 
to whether it is causally or 
etiologically related to his 
symptomatolgy in service, including his 
otitis media and left external otitis 
media, or is otherwise related to 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the 
case should be reviewed by the RO on the basis of 
additional evidence.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


